Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claim 1 what the Applicant means by “a pair of current collector plates configured to be stacked to interpose the power storage module”. 
3.	This unclear because the instant specification discloses that current collector plates are between power storage modules. However, the Applicant has recited that the current collector plates are between one power storage module.
4.	Instant specification discloses: “…a plurality of (6) current collector plate 5C interposed between the power storage modules 3. The current collector plates 5C are provided between the power storage modules 3 adjacent to each other…” [0016]

5.	It is unclear in claim 1 what the Applicant means by “a pair of insulating plates configured to be stacked to interpose the power storage module and the pair of current collector plates”. 
6.	This is unclear because the instant specification appears to disclose that both insulating plates are between the current collectors and restraint plates.
7.	Instant specification discloses: “An insulating plate 20A is provided between the current collector plate 5A and the restraint plate 8A. In addition, an insulating plate 20B is provided between the current collector plate 5B and the restraint plate 8B” [0022]
8.	It is unclear in claim 1 what the Applicant means by “a pair of restraint plates configured to be stacked to interpose the power storage module, the pair of current collector plates, and the pair of insulating plates”. It is unclear because Figure 1 of instant specification appears to show that “a pair of restraint plates” is not between the power storage module, the pair of current collector plates, and the pair of insulating plates. But rather the power storage module, the pair of current collector plates, and the pair of insulating plates are interposed between the pair of restraint plates.


    PNG
    media_image1.png
    602
    787
    media_image1.png
    Greyscale











Relevant Prior Art
Mori et al. (US20140295220)

    PNG
    media_image2.png
    732
    671
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722